  Case 1:20-cv-00751-UNA Document 6 Filed 06/05/20 Page 1 of 2 PageID #: 104




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

AEGIS MOBILITY, INC.,

                       Plaintiff,

       v.                                         C.A. No. 1:20-cv-00751-UNA

GOOGLE LLC,

                       Defendant.


                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves for admission

pro hac vice of Kirk J. Anderson of the law firm BUDO LAW P.C. to represent Plaintiff Aegis

Mobility, Inc. in this matter.


Dated: June 5, 2020                         DEVLIN LAW FIRM LLC

                                            /s/ James M. Lennon
                                            James M. Lennon (No. 4570)
                                            1526 Gilpin Avenue
                                            Wilmington, DE 19806
                                            (302) 449-9010
                                            jlennon@devlinlawfirm.com

                                            Attorneys for Plaintiff Aegis Mobility, Inc.

                                    ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac Vice of Kirk J.

Anderson of the law firm BUDO LAW P.C. is granted.


Dated: ____________________
                                                   United States District Court Judge
 Case 1:20-cv-00751-UNA Document 6 Filed 06/05/20 Page 2 of 2 PageID #: 105




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of California,

pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify I am generally

familiar with this Court’s Local Rules. In accordance with Standing Order for District Court Fund

effective 9/1/16, I further certify that the annual fee of $25.00 has been, or will be, paid to the

Clerk’s Office.



Dated: June 5, 2020                         /s/ Kirk J. Anderson
                                            Kirk J. Anderson (CA SBN 289043)
                                            BUDO LAW P.C.
                                            5610 Ward Road, Suite 300
                                            Arvada, CO 80002
                                            Phone: (720) 225-9440
                                            Fax: (720) 225-9331
                                            kanderson@budolaw.com
